EXHIBIT 10.44

 

CONFIDENTIAL

EXECUTION COPY

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(B)4, AND 240.24B-2

 

AMENDMENT #2 TO RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT

 

This AMENDMENT #2 TO THE RESEARCH, DEVELOPMENT AND LICENSE AGREEMENT (this
“Amendment”) is entered into and made effective as of the 30th day of October,
2012 (the “Amendment Date”) by and between ISIS PHARMACEUTICALS, INC., a
Delaware corporation, having its principal place of business at 2855 Gazelle
Court, Carlsbad, CA 92010 (“Isis”), and GLAXO GROUP LIMITED, a company existing
under the laws of England and Wales, having its registered office at Glaxo
Wellcome House, Berkeley Avenue, Greenford, Middlesex, UB6 0NN, England
(“GSK”).  Isis and GSK are each referred to herein by name or as a “Party” or,
collectively, as “Parties.”

 

RECITALS

 

WHEREAS, Isis and GSK are parties to the Research, Development and License
Agreement dated March 30, 2010, as amended (the “Agreement”);

 

WHEREAS, Isis and GSK desire to amend the Agreement to more rapidly Develop the
drug, ISIS-TTRRx (ISIS 420915), under the Rare Disease Program focused on the
Collaboration Target, Transthyretin (the “TTR Program”), which may enable
ISIS-TTRRx to reach registration earlier than originally estimated; and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and solely with respect to the TTR
Program, the Parties, intending to be legally bound, do hereby agree as follows:

 

1.                                      TTR Program — Drug Development
Activities.

 

a.                                      Phase 2 PoC Trial. The Parties have
mutually agreed to a clinical study design for the Phase 2 PoC Trial (as defined
hereinafter) for the TTR Program that is reflected in the TTR Development Plan
and further described in the other TTR Registration-Directed Program Documents. 
The Phase 2 PoC Trial for the TTR Program is intended to demonstrate therapeutic
benefit in patients with familial amyloid polyneuropathy (FAP).  The Phase 2 PoC
Trial for the TTR Program and the TTR Registration-Directed Program Documents
are intended to support registration filings and Approval of ISIS-TTRRx on a
global basis. The Parties will mutually agree on any material changes to the TTR
Registration-Directed Program Documents in accordance with Section 7 of this
Amendment.

 

b.                                      First Interim Analysis; GSK’s
Evaluation.  In accordance with the DSMB Charter, the Parties expect the
Independent Statistician will perform the First

 

1

--------------------------------------------------------------------------------


 

Interim Analysis and provide the data from such First Interim Analysis (the
“Interim Data Package”) to the DSMB and to each Partner Firewalled Staff.  The
Parties agree there will be [***] Partner Firewalled Staff members. [***]

 

c.                                       Notice of GSK’s Decision Whether to
Terminate its Option for the TTR Program.

 

i.                                          GSK Delivers the TTR Termination
Notice to Isis.  GSK will notify Isis within [***] days after the date the
Partner Firewalled Staff receive the Interim Data Package if GSK desires to
terminate its Option to the TTR Program. If GSK provides written notice to Isis
during such [***] period that GSK is terminating its Option to the TTR Program
under the Agreement (a “TTR Termination Notice”), then (A) GSK will have no
further rights or obligations with regard to the TTR Program; (B) GSK’s Option
to the TTR Program will terminate; and (C) subject to Section 9 of this
Amendment and the terms and conditions of the Agreement (as amended by this
Amendment), Isis will be free to develop and commercialize any Compounds that
were included in the TTR Program on its own or with a Third Party.  For clarity,
GSK shall have the right under this Section 1.c.i to terminate its Option to the
TTR Program irrespective of the outcome of the First Interim Analysis. If Isis
notifies GSK within [***] days after Isis’ receipt of the TTR Termination Notice
that [***].  For clarity, GSK has no obligation to [***].

 

ii.                                       GSK Continues TTR Program. If GSK does
not provide a TTR Termination Notice to Isis during such [***]day period, Isis
will continue the Phase 2 PoC Trial for the TTR Program, and GSK will retain its
Option to the TTR Program under the Agreement, as modified by this Amendment.
Isis will continue enrolling additional patients to complete the Phase 2 PoC
Trial in accordance with the TTR Registration-Directed Program Documents and
this Amendment.

 

d.                                      Second Interim Analysis (Sample
Re-Sizing Analysis) — DSMB Meeting. If the TTR Program is not terminated
pursuant to Section 1c.i. of this Amendment, then, in accordance with the DSMB
Charter, the Parties expect the Independent Statistician and the DSMB to perform
the Second Interim Analysis and, based on such results the DSMB will notify the
Sponsor Primary Contact and the Partner Firewalled Staff members whether or not
the DSMB recommends increasing the patient sample size and the number of
patients to be added, if any, for the Phase 2 PoC Trial in accordance with the
DSMB Charter.

 

i.                                          Adding [***] Patients.  If the DSMB
recommends that [***] patients be added to the Phase 2 PoC Trial, then Isis will
add such number of patients to the Phase 2 PoC Trial and GSK will fund such
additional patients by paying Isis $[***] per such additional patient.

 

2

--------------------------------------------------------------------------------


 

ii.                                       Adding [***] Patients.  If the DSMB
recommends that [***] patients (each, a “[***]”) be added to the Phase 2 PoC
Trial, then, Isis will provide GSK written notice (a “[***] Notice”) of the
number of additional patients (if any) Isis intends to add to the Phase 2 PoC
Trial within [***] Business days after the DSMB provides such recommendation to
the Parties, and either:

 

1.                                      If the number of additional patients
Isis specifies in the [***] Notice is the [***], then Isis will add such number
of additional patients to the Phase 2 PoC Trial, and GSK may elect to fund such
additional patients at the rate of $[***] per patient by notifying Isis thereof
within [***] Business days of GSK’s receipt of the [***] Notice.

 

2.                                      If the number of additional patients
Isis specifies in the [***] Notice is (A) [***] or (B) [***], then in either
case GSK and Isis will as soon as practicable discuss in good faith the number
of additional patients to add to the Phase 2 PoC Trial with the goal of
preserving the value of such study.  If, within [***] Business Days after the
discussion between the Parties, GSK agrees to fund the number of additional
patients specified in the [***] Notice, or such number of patients agreed to by
the Parties, then Isis will add the number of patients GSK has agreed to fund to
the Phase 2 PoC Trial and GSK will fund such additional patients at the rate of
$[***] per patient.

 

If GSK does not agree to fund the additional patients under (y) part 1 of this
Section 1.d.ii within [***] Business Days after GSK’s receipt of the [***]
Notice, or (z) part 2 of this Section 1.d.ii within [***] Business Days after
such discussion between the Parties, then Isis will add the number of patients
specified in the [***] Notice to the Phase 2 PoC Trial and, GSK will retain its
Option to the TTR Program; provided, however, that [***].

 

Isis will not add additional patients to the Phase 2 PoC Trial that exceed
either (i) the [***] or (ii) [***], whichever is [***], without GSK’s written
consent.

 

3

--------------------------------------------------------------------------------


 

2.                                      TTR Program — Drug Development
Activities and Costs.

 

a.                                      Development Costs Paid by Isis.

 

i.                                          Before Option Exercise. Until GSK
exercises its Option for the TTR Program, Isis will be responsible for Isis’
activities under the TTR Registration-Directed Program Documents and all costs
and expenses associated therewith except as otherwise provided under
Section 1.d. (Second Interim Analysis (Sample Re-Sizing Analysis) — DSMB
Meeting), Section 2.b. (Development Costs Paid by GSK), Section 3. (Supply Chain
Strategy) or Section 4.d. (Compensation for Activities Performed by Isis) of
this Amendment.

 

ii.                                       Contract Clinical Trial Services by
GSK in [***] and/or [***]. If the Parties mutually agree to include patients in
[***] and/or [***] in the Phase 2 PoC Trial, Isis will engage GSK or GSK’s
Affiliates in [***] and/or [***] (as applicable) to provide contract clinical
study services under a clinical study services agreement with customary terms
and conditions, including, without limitation, [***]. In exchange, Isis will pay
GSK or GSK’s Affiliate a fee for such services at a rate of $[***] per enrolled
patient that completes i) the [***] or ii) the [***], as defined in the
Protocol, and Isis will make such payment within sixty (60) days after Isis’
receipt of an invoice from GSK or GSK’s Affiliate.

 

iii.                                    [***] Services by GSK. If the Parties
mutually agree to engage GSK or GSK’s Affiliates to perform [***] services for
the Phase 2 PoC Trial, Isis will engage GSK or GSK’s Affiliates to perform [***]
services for the Phase 2 PoC Trial, with any mutually agreed fees (but in no
event will such fees be [***]), and Isis will make such payment within sixty
(60) after Isis’ receipt of an invoice from GSK or GSK’s Affiliate.

 

b.                                      Development Costs Paid by GSK.

 

i.                                          Before Option Exercise.

 

1.                                      Additional Costs. GSK will be
responsible for paying the Additional Costs resulting from Approved Changes in
the manner as agreed to by the Parties pursuant to Section 7.b. On a quarterly
basis, Isis will deliver to GSK an invoice for such portion of the Additional
Costs that are allocated for the activities for the coming quarter [***], which
GSK will pay each such invoice within [***] days after GSK’s receipt.

 

2.                                      Costs Associated with Additional
Patients.  With respect to the additional patients that GSK is obligated to fund
pursuant to Section 1.d.i or agrees to fund pursuant to Section 1.d.ii.1 or
Section 1.d.ii.2, GSK will fund each such additional patient at

 

4

--------------------------------------------------------------------------------


 

$[***] per patient, and will remit payment of such amount to Isis as follows:

 

i.              $[***] for each such additional patient [***] within [***] days
after GSK’s receipt of an invoice from Isis; and

 

ii.             When at least [***] of such additional patients are enrolled in
the Phase 2 PoC Trial, the remaining $[***] for each such additional patient
[***] within [***] days after GSK’s receipt of an invoice from Isis.

 

ii.                                       After Option Exercise.

 

1.                                      Generally. Without limiting the
Agreement, after GSK exercises the Option for the TTR Program, GSK will be
solely responsible for and have sole decision making authority over all
Development and Commercialization activities, and will be solely responsible for
all costs and expenses associated therewith, with respect to the Development,
Manufacture and Commercialization of Licensed Compounds and related Licensed
Products, including, but not limited to, the costs and expenses of completing
any uncompleted activities under the TTR Registration-Directed Program
Documents, but excluding [***].

 

2.                                      Technology Transfer; Transition
Services. Without limiting the Agreement, after GSK exercises the Option for the
TTR Program, Isis will transfer all Licensed Know-how (including all regulatory
approvals and regulatory materials and clinical and non-clinical studies
relating to the TTR Program) to GSK and provide transition services to GSK in
accordance with Section 4.2.1 of the Agreement and additional services upon
GSK’s request in accordance with Section 4.2.2 of the Agreement. The Parties
acknowledge that, due to the nature of this Amendment, certain transition
services of the transition services provided in accordance with Section 4.2.1 or
4.2.2 of the Agreement may need to be initiated prior to Option exercise, and
Isis agrees to use its Commercially Reasonable Efforts to assist with such
transition services as requested by GSK, taking into consideration the need for
an efficient transition to continue successful Development and Commercialization
of ISIS-TTRRx.

 

3.                                      Transfer of the Sponsorship of the OLE
Study.  Without limiting the Agreement, after GSK exercises the Option for the
TTR Program, Isis will transfer the sponsorship of the OLE Study to GSK and at
GSK’s option and expense, all of the responsibilities thereunder to GSK.  If GSK
opts not to have the responsibilities thereunder transferred from Isis to GSK,
GSK shall promptly enter

 

5

--------------------------------------------------------------------------------


 

into a services agreement, pursuant to which GSK will engage Isis at GSK’s
expense to continue its activities to oversee and manage the OLE Study on terms
and conditions agreed to by both Parties.

 

3.                                      Supply Chain Strategy.

 

a.                                      Mutually Agreed Strategy. Subject to
this Section 3.a of this Amendment, Isis will be responsible for manufacturing
(or having manufactured) a sufficient quantity of API and finished product to
complete the Phase 2 PoC Trial and the Phase 2 PoC Trial Support Activities.  By
the [***] following the Amendment Date, the Parties will form a CMC sub-team
(the “CMC Sub-Team”) pursuant to Section 6.a, which will discuss and, by [***]
agree upon, a high level supply chain strategy to supply API and finished
product for Commercialization of Licensed Products (“Commercial Supplies”), and
GSK will have the final decision-making authority regarding the strategy and
steps towards development of Commercial Supplies as well as clinical supplies
after GSK’s exercise of the Option.

 

b.                                      Isis May Supply API for Initial
Commercialization.

 

i.                                          Isis May Supply API to GSK for
Initial Commercialization. In support of obtaining Approval and
Commercialization of Licensed Products, the Parties may by separate agreement
mutually agree that GSK will contract with Isis for Isis to manufacture and
supply API for commercial launch of Licensed Products and for a post-launch
Commercialization period of up to [***] (unless the Parties otherwise agree to a
longer period), pursuant to a commercial supply agreement (the “Isis-GSK
Commercial API Supply Agreement”).  In addition, GSK and Isis may enter into a
mutually agreed services agreement (the “Services Agreement”) pursuant to which
Isis will perform validation work, manufacture and supply validation lots (if
not included under the Isis API Commercial Supply Agreement) and registration
stability lots to GSK and prepare the draft of the chemistry, manufacturing and
controls (“CMC”) section for the NDA, MAA or other marketing authorization
applications.

 

ii.                                       API Manufacturing Technology Transfer.
The Isis-GSK Commercial API Supply Agreement will provide that, no later than
[***] prior to the [***], Isis will, in accordance with and subject to the
general technology transfer principles described in Section 4.2.1 of the
Agreement, in accordance with [***] conduct a technology transfer to GSK (or
GSK’s designated Third Party supplier) of all technology, information and data
related to Isis’ manufacturing and supply of the API, and Isis will continue to
supply API to GSK for [***] to enable GSK to (i) identify and contract with a
suitable Third Party API manufacturer or (ii) transfer the manufacture of API to
a qualified GSK manufacturing site. Such API manufacturing technology transfer
will be initiated earlier if GSK desires

 

6

--------------------------------------------------------------------------------


 

to establish a back-up manufacturing facility or if Isis fails to supply API as
required under the Isis-GSK Commercial API Supply Agreement.

 

c.                                       Manufacturing of Finished Product by
GSK.

 

i.                                          GSK to Manufacture Finished Product.
Subject to the terms of this Section 3.c.i and the terms of the Agreement (as
amended by this Amendment), GSK will manufacture and supply finished product and
corresponding placebo (new supply) for the Phase 2 PoC Trial and/or the Phase 2
PoC Trial Support Activities. In addition, the Parties acknowledge that, subject
to the terms of this Section 3.c.i and the terms of the Agreement (as amended by
this Amendment), GSK will manufacture or have manufactured finished product for
Commercialization.

 

ii.                                       GSK-Isis Finished Product Supply
Agreement for Clinical Studies. The terms for any such transfer and supply of
finished product and corresponding placebo (new supply) by GSK for the Phase 2
PoC Trial and/or the Phase 2 PoC Trial Support Activities will be pursuant to
mutually agreed supply and quality agreement(s) (the “GSK-Isis Finished Product
Supply Agreement for Clinical Studies”), with GSK to be compensated for its
manufacture of any finished product (or placebo) used in the Phase 2 PoC Trial
in an amount equal to $[***] per finished product/placebo batch fill (with the
batch size to be mutually agreed). The GSK-Isis Finished Product Supply
Agreement for Clinical Studies will include the manufacturing technology
transfer provisions set forth in Section 3ciii below, and will also contain, but
not be limited to, the terms only for supply of finished product (or placebo)
for the Phase 2 PoC Trial and Phase 2 PoC Trial Support Activities.  The prices
for GSK to supply finished product (or placebo) other than for the Phase 2 PoC
Trial and Phase 2 PoC Trial Support Activities will be [***].

 

iii.                                    Finished Product Manufacturing
Technology Transfer.

 

1.                                      Initial Finished Product Manufacturing
Technology Transfer from Isis to GSK.  To facilitate GSK in manufacturing the
finished product for the Phase 2 PoC Trial, the Phase 2 PoC Trial Support
Activities, and Commercialization, the Parties will collaborate to facilitate a
technology transfer to a finished product manufacturing site identified by GSK
in support thereof. Isis will be compensated by GSK for Isis’ technology
transfer efforts based on a mutually agreed plan, including, the cost of Isis’
time incurred in performing such work at [***] plus any reasonable out-of-pocket
expenses incurred by Isis in performing such work. Isis will invoice GSK for any
such work and costs and GSK will pay the invoices submitted within [***] days
after receipt of the applicable invoice by GSK.

 

7

--------------------------------------------------------------------------------


 

2.                                      Manufacturing Technology Transfer from
GSK to Isis at Termination. If the Agreement terminates or the Option for the
TTR Program is terminated or expires unexercised, Isis may request GSK to
conduct a technology transfer to Isis (or Isis’ designated Third Party supplier)
of any technology, information and data reasonably related to GSK’s
manufacturing and supply of such finished product, and if so requested, GSK
will, [***], conduct such a technology transfer and GSK will continue to
(i) provide reasonable support and cooperation with Isis’ regulatory filings and
interactions with Regulatory Authorities related to GSK’s finished product
manufacturing (including any required inspections), and (ii) supply finished
product to Isis, [***] to enable Isis to identify and contract with a suitable
Third Party finished product manufacturer.  Notwithstanding, any termination or
expiration of the Option, Isis agrees to include GSK among the third party
contract manufactures being evaluated for the manufacture and supply of finished
product, whether for clinical trials or Commercialization.

 

4.                                      Collaboration in Regulatory Activities.

 

a.                                      Regulatory Plan.  Isis and GSK will form
a regulatory subteam (the “Regulatory Sub-Team”) pursuant to Section 6.a, which
will produce a high-level outline, [***], which outline to be mutually agreed no
later than [***].  Following the First Interim Analysis, the Regulatory
Sub-Team, in collaboration with other sub-teams formed hereunder, will mutually
develop and agree to a detailed plan for coordination and preparation of the NDA
and MAA for ISIS-TTRRx (including establishing responsibilities for provision of
all sections of the electronic common technical document (“eCTD”) modules,
authorship, plan activity timelines and any associated costs and expenses,
including any work GSK would like Isis to perform) to ensure a smooth transition
to GSK, accelerate eCTD completion and facilitate rapid NDA, MAA and JNDA
filings. Once the Parties mutually agree upon such a plan, each Party will use
Commercially Reasonable Efforts to execute their respective tasks and
responsibilities under such plan in the time frames set forth in such plan.

 

b.                                      GSK’s Participation in Regulatory
Activities.  With respect to the TTR Program, prior to Option exercise, Isis
will keep GSK informed about its regulatory activities and communications it has
with the Regulatory Authorities. Isis will provide as much advance notice as
possible to GSK and [***] after its receipt of the notice from a Regulatory
Authority about its meetings or conference calls it will have with such
Regulatory Authority, and provide GSK with a reasonable opportunity to
participate as an observer in the meeting at GSK’s expense to provide Isis with
information and suggestions. In addition, Isis will provide GSK with full access
to all available documentation needed by GSK in preparing NDA, MAA and other
marketing authorization applications, in addition to other

 

8

--------------------------------------------------------------------------------


 

regulatory activities as well as GSK’s preparation for interacting with
Regulatory Authorities.

 

c.                                       Isis’ Participation in Regulatory
Activities.  After Option exercise, GSK will provide advance notice to Isis
promptly after its receipt of a notice from a Regulatory Authority about any
meetings or conference calls GSK will have with such Regulatory Authority and,
at GSK’s discretion, will provide Isis with a reasonable opportunity to
participate as an observer in the meeting at Isis’ expense to provide GSK with
information and suggestions. GSK will inform Isis about its regulatory
activities in a summary format and material communications it has with the
Regulatory Authorities that may affect the TTR Program or other Collaboration
Programs.

 

d.                                      Compensation for Activities Performed by
Isis.  In accordance with Section 4.2.2 of the Agreement, GSK will pay Isis for
Isis’ time in performing Isis’ regulatory plan activities described in
Section 4.a of this Amendment at [***]. GSK may request assistance from Isis
prior to Option exercise, and Isis will consider any such request in good faith.

 

5.                                      Option.  Following GSK’s receipt of the
PoC Trial Completion Notice (including the Phase 2 PoC Data Package as defined
in this Amendment) for the TTR Program, GSK will provide written notice to Isis
of its decision whether or not to exercise its Option to the TTR Program under
Section 3.1 of the Agreement as soon as possible, but in any case, on or before
5:00 p.m. (Eastern time) on the [***] ([***]) day following GSK’s receipt of the
PoC Trial Completion Notice (the “Option Deadline”). If GSK does not provide
written notice to Isis of GSK’s determination to license the TTR Program before
the Option Deadline, then GSK’s Option to the TTR Program will expire and,
subject to Section 9 of this Amendment and the terms of the Agreement (as
amended by this Amendment), Isis will be free to Develop and Commercialize any
Compounds that were included in the TTR Program on its own or with a Third
Party.

 

9

--------------------------------------------------------------------------------


 

6.                                      TTR Steering Committee.

 

a.                                      Formation of the TTR Steering Committee.
Within [***] after the Amendment Date, with respect to the TTR Program, the
Parties will establish a TTR steering committee (“TTR Steering Committee”) that
will be separate and independent from the JSC, and which will be responsible for
the coordination and management of activities to develop the regulatory strategy
and CMC strategy through Option exercise to enable a smooth transition of such
activities. The TTR Steering Committee will consist of three representatives of
Isis and three representatives of GSK. The TTR Steering Committee may elect to
create sub-teams designated to address the following areas: (i) regulatory;
(ii) CMC; and (iii) clinical, with representatives responsible for ensuring that
activities occur as set forth in this Amendment and the TTR
Registration-Directed Program Documents. The TTR Steering Committee will operate
in accordance with the same operating procedures for the JSC as set forth in
Section 1.3.1 of the Agreement.

 

b.                                      Roles of the TTR Steering Committee and
Sub-Teams Formed Thereunder. Subject to Section 6.c of this Amendment and solely
in connection with the TTR Program, the TTR Steering Committee (or any sub-teams
formed by the TTR Steering Committee) will perform the following functions, some
or all of which may be addressed directly at any given meeting of the TTR
Steering Committee or a sub-team:

 

i.                                          review the TTR Registration-Directed
Program Documents from time to time and prepare Material Amendments, if any, to
the TTR Registration-Directed Program Documents;

 

ii.                                       develop CMC strategy and manage
development activities, including process development, formulation development,
quality control, stability tests, scale up, etc.;

 

iii.                                    manage the manufacture and supply of API
and/or finished product for Clinical Studies;

 

iv.                                   review and oversee the clinical monitoring
program and the statistical analysis plan (including establishing a mutually
agreed process for GSK to participate in in-stream safety data review with
Isis);

 

v.                                      develop regulatory strategy and
coordinate, review and oversee regulatory activities conducted under the TTR
Registration-Directed Program Documents;

 

vi.                                   facilitate sharing of data and information
between the Parties’ regulatory teams to ensure each Party’s access to all data;

 

vii.                                coordinate meetings and other interactions
(including written correspondence) with Regulatory Authorities;

 

10

--------------------------------------------------------------------------------

 


 

viii.                             develop  a transition plan prior to GSK’s
exercise of the Option, including coordinating the transfer of manufacturing
technology and delivery of regulatory materials, and execute such plan; and

 

ix.                                   such other review and advisory
responsibilities as may be assigned to the TTR Steering Committee pursuant to
this Amendment or as may be mutually agreed upon in writing by the Parties from
time to time.

 

c.                                       Decision Making. The Parties will
conduct the TTR Program in accordance with the TTR Registration-Directed Program
Documents, giving due consideration to the recommendations and advice of the TTR
Steering Committee. Isis will have the final decision-making authority regarding
[***].

 

d.                                      Briefing the TTR Steering Committee. At
each regularly scheduled meeting of the TTR Steering Committee, Isis will
provide to the TTR Steering Committee [***].

 

e.                                       Term of TTR Steering Committee. The TTR
Steering Committee (and any of its sub-teams and working groups) under this
Amendment will cease to exist upon the earlier of exercise, termination or
expiration of the Option with respect to the TTR Program.

 

f.                                        Meeting Coordination. The TTR Steering
Committee will meet at least once per quarter in person or via video
teleconference or conference and more frequently whenever necessary and will
meet in person at least twice a year. Isis and GSK will use commercially
reasonable efforts to schedule meetings of the JSC and TTR Steering Committee to
take place at the same location and on the same dates to maximize the use of
each Party’s time, increase information sharing efficiencies and reduce the cost
of additional travel, lodging and related expenses.

 

7.                                      Material Amendments to the TTR
Registration-Directed Program Documents.

 

a.                                      Overview. As of the Amendment Date, the
Parties have agreed to the TTR Development Plan (which is attached hereto as
ATTACHMENT 1), as well as the SPA, the Protocol and the DSMB Charter, all of
which have been delivered to each Party under separate cover.

 

b.                                      Material Amendment Process. No material
amendment to any TTR Registration-Directed Program Document (each, a “Material
Amendment”) may be made without both Parties’ prior written consent.  If any
Regulatory Authority requires or, based on feedback from a Regulatory Authority,
either Party requests a change to the Phase 2 PoC Trial or any TTR
Registration-Directed Program Document that requires the Parties to make a
Material Amendment to a TTR Registration-Directed Program Document to affect
such a change, the Parties will use good faith and commercially reasonable
efforts to mutually agree on such a Material Amendment (including any associated
Additional Costs and the payment schedule thereof) to such TTR
Registration-Directed Program Document within [***] days of receiving such
proposed change from such Regulatory Authority or a Party. If

 

11

--------------------------------------------------------------------------------


 

the Parties mutually agree to such a Material Amendment (including any
associated Additional Costs and the payment schedule thereof), Isis will
continue to perform the Phase 2 PoC Trial in accordance with such amended TTR
Registration-Directed Program Documents. If, despite the Parties’ good faith and
commercially reasonable efforts, the Parties cannot agree (i) on such a Material
Amendment to such TTR Registration-Directed Program Document (including any
associated Additional Costs and the payment schedule thereof) or (ii) whether
such an amendment is a Material Amendment, in each case, within [***] days of
receiving such proposed change from such Regulatory Authority or a Party, the
dispute will be promptly (but no later than [***] days after the end of such
[***] day period) referred to the [***]. If the [***] cannot resolve the matter
within [***] Business Days after receiving such dispute then:

 

i.      if the dispute arose [***], then [***]; or

 

ii.   if the dispute arose [***], then [***].

 

c.                                       Non-Material Amendments. Isis will
consider in good faith any changes to any TTR Registration-Directed Program
Documents that are requested by GSK that do not require the Parties to make a
Material Amendment to a TTR Registration-Directed Program Document to affect
such a change.

 

8.                                      Financial Provisions. The following
financial provisions will apply solely to the TTR Program:

 

a.                                      Upfront Fee.  GSK will pay Isis
$2,500,000 within [***] days of GSK’s receipt of the invoice from Isis following
the Amendment Date.

 

b.                                      Milestone Payments for First Achievement
of Development Milestone Event. Solely with respect to a Compound under the TTR
Program that first achieves a Development Milestone Event by or on behalf of GSK
or its Affiliates or Sublicensees, Table 2 set forth in Section 5.5.1 (Milestone
Payments for First Achievement of Development Milestone Event) of the Agreement
is deleted in its entirety and replaced with TABLE X below:

 

12

--------------------------------------------------------------------------------


 

TABLE X

 

Development Milestone Events for a Compound

 

Milestone Payment

 

 

 

 

 

Initiation of the Phase 2 PoC Trial

 

$

7,500,000

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

[***]

 

$

[***]

 

Total Development Milestone Payments for the TTR Program

 

$

[***]

 

 

“Dosing” or “Dosed” means, with respect to the above milestone events,
administration of the first dose of ISIS-TTRRx or placebo to the applicable
patient in the Phase 2 PoC Trial in accordance with the TTR
Registration-Directed Program Documents.

 

Notwithstanding Section 5.8.2 of the Agreement, Isis will send GSK a written
notice promptly following the date when the “Initiation of the Phase 2 PoC
Trial” Milestone Event in TABLE X is achieved, and the $7,500,000 milestone
payment will be due within [***] Business Days of GSK’s receipt of the invoice.

 

c.                                       TTR Program Option Exercise Fee. Upon
the exercise by GSK of the Option for the TTR Program in accordance with the
Agreement (as amended by this Amendment), in lieu of the Option exercise fee set
forth in Column 1 of Table 1 in Section 5.4 (Option Exercise Fees) of the
Agreement, GSK will pay Isis an Option exercise fee of $[***] ([***]), within
[***] days after receipt by GSK of an invoice sent from Isis on or after such
Option exercise becomes effective under the Agreement (as amended by this
Amendment).

 

d.                                      Milestone Payments for First Achievement
of Sales Milestone Event. Solely with respect to a Licensed Product under the
TTR Program, TABLE 4 set forth in

 

13

--------------------------------------------------------------------------------


 

Section 5.7.1 (Milestone Payments for First Achievement of Sales Milestone
Event) of the Agreement is deleted in its entirety and replaced with TABLE Y
below:

 

TABLE Y

 

Sales Milestones for Licensed Products in the TTR Program

 

Milestone Payment

 

 

 

 

 

 

$[***] in worldwide Annual Net Sales

 

$

 

[***]

 

$[***] in worldwide Annual Net Sales

 

$

 

[***]

 

$[***] in worldwide Annual Net Sales

 

$

 

[***]

 

$[***] in worldwide Annual Net Sales

 

$

 

[***]

 

$[***] in worldwide Annual Net Sales

 

$

 

[***]

 

Total Sales Milestone Payments for the TTR Program

 

$

 

[***]

 

 

9.                                      TTR Program Reverse Royalties.  Solely
with respect to any Discontinued Products for which GSK has [***], TABLE 6 set
forth in Section 5.10.1 (Reverse Royalty for Discontinued Products) of the
Agreement is deleted in its entirety and replaced with TABLE Z below:

 

TABLE Z

 

Development/Regulatory Status of Discontinued
Product at time of reversion under this
Agreement

 

Applicable Royalty Rate on worldwide
Annual Net Sales of Discontinued
Product

 

 

 

 

 

[***]

 

[***]

%

[***]

 

[***]

%

[***]

 

[***]

%

[***]

 

[***]

%

 

10.                               No Impact on Other Collaboration Programs.
Except as otherwise expressly amended by this Amendment, the Agreement remains
in full force and effect in accordance with its terms. For the avoidance of
doubt, this Amendment is solely intended to modify certain

 

14

--------------------------------------------------------------------------------


 

terms of the Agreement regarding the TTR Program, and does not amend the
Agreement in any way with respect to the other Collaboration Programs.

 

11.                               Termination for a Safety Concern.

 

a.                                      Required by Regulatory Authorities or
Mutually Agreed.  If a Safety Concern arises that causes (i) the DSMB or any
Regulatory Authority to require that the Phase 2 PoC Trial be placed on clinical
hold or terminated or (ii) the Parties to agree that the Phase 2 PoC Trial
should be terminated, then in each case termination of the Phase 2 PoC Trial
should be initiated within [***] ([***]) days after such request or agreement
and GSK may terminate its Option to the TTR Program with thirty (30) days
advance notice.

 

b.                                      Not Required by Regulatory Authorities
or Mutually Agreed.  If a Safety Concern arises that causes the DSMB, any
Regulatory Authority, or GSK’s Global Safety Board to recommend (but not
require) that the Phase 2 PoC Trial be placed on clinical hold or terminated and
the Parties cannot agree on whether the Phase 2 PoC Trial should be placed on
clinical hold or terminated, the Parties will promptly (but no later than
fifteen (15) days after such Safety Concern arises) meet and confer to discuss
such Safety Concern and use good faith efforts to resolve such Safety Concern in
a manner that permits continuation of the Phase 2 PoC Trial. If, after such good
faith discussions (including discussions with the DSMB), such Safety Concern
cannot be resolved to GSK’s satisfaction,  GSK will have the right to terminate
its Option to the TTR Program by providing Isis written notice, which
termination will become effective on the thirtieth (30th) day following Isis’
receipt of such termination notice.

 

c.                                       Consequences of Termination. If GSK
terminates its Option to the TTR Program under Section 11.a or Section 11.b of
this Amendment, (i) GSK will have no obligation to [***], (ii) Isis will have no
obligation to [***] and (iii) GSK will [***] if Isis directs, by written notice,
the clinical research organization that is engaged to conduct the Phase 2 PoC
Trial to begin the process of terminating the Phase 2 PoC Trial within thirty
(30) days after GSK’s termination notice.

 

12.                               Restriction on GSK’s Right to Terminate for
Convenience. Except in accordance with Section 1.c.i, Section 11.a or Section
11.b of this Amendment, or Section 9.2.2, Section 9.2.3(a) or Section 9.2.5 of
the Agreement, GSK will not have the right to terminate the Agreement with
respect to the TTR Program (or terminate this Amendment) until GSK’s Option to
the TTR Program expires.

 

13.                               Definitions.  Capitalized terms not otherwise
defined herein will have the meanings given in the Agreement. For purposes of
this Amendment, the following capitalized terms will have the following
meanings:

 

a.                                      “[***]” has the meaning set forth in
Section 1.d of this Amendment.

 

b.                                      “Additional Costs” means, [***].

 

15

--------------------------------------------------------------------------------


 

c.                                       “Approved Changes” means any changes
(including duration of dosing, additional studies, additional endpoints,
additional analysis, etc.) to the TTR Registration-Directed Program Documents
(including any Material Amendments) that are requested by GSK or required by a
Regulatory Authority and mutually agreed by GSK and Isis.

 

d.                                      “CMC” has the meaning set forth in
Section 3.b.i of this Amendment.

 

e.                                       “CMC Sub-Team” has the meaning set
forth in Section 3.a of this Amendment.

 

f.                                        “Commercial Supplies” has the meaning
set forth in Section 3.a of this Amendment.

 

g.                                      “Dosing” has the meaning set forth in
Section 8.b of this Amendment.

 

h.                                      “DSMB” means the Data and Safety
Monitoring Board for the Phase 2 PoC Trial for the TTR Program.

 

i.                                         “DSMB Charter” means the charter that
governs the activities and duties of the DSMB and its members which was
submitted to the FDA on [***], as may be amended from time to time pursuant to
Section 7 of this Amendment.

 

j.                                         “eCTD” has the meaning set forth in
Section 4.a of this Amendment.

 

k.                                      “First Interim Analysis” means the first
interim analysis described in the DSMB Charter.

 

l.                                         “GSK-Isis Finished Product Supply
Agreement for Clinical Studies” has the meaning set forth in Section 3.c.ii of
this Amendment.

 

m.                                  “Independent Statistician” has the meaning
ascribed to it in the DSMB Charter.

 

n.                                      “Initiation of the OLE Study” means the
date the first human patient enrolled in the Phase 2 PoC Trial for the TTR
Program reaches the [***] time point in such Phase 2 PoC Trial.

 

o.                                      “Initiation of the Phase 2 PoC Trial”
means [***].

 

p.                                      “Interim Data Package” has the meaning
set forth in Section 1.b of this Amendment.

 

q.                                      “ISIS-TTRRx” means the Compound known as
ISIS 420915.

 

r.                                       “Isis-GSK Commercial API Supply
Agreement” has the meaning set forth in Section 3.b.i of this Amendment.

 

s.                                        “Material Amendment” has the meaning
set forth in Section 7.b of this Amendment.

 

16

--------------------------------------------------------------------------------


 

t.                                         “OLE Study” means the open label
extension study of ISIS-TTRRx described in the TTR Development Plan.

 

u.                                      “Option Deadline” has the meaning set
forth in Section 5 of this Amendment.

 

v.                                      “Partner Firewalled Staff” has the
meaning set forth in the DSMB Charter.

 

w.                                    “Phase 2 PoC Data Package” means, with
respect to ISIS-TTRRx, (i) [***], (ii) [***], (iii) [***], (iv) [***], (v)
copies of all filings submitted to Regulatory Authorities regarding ISIS-TTRRx,
(vi) [***], and (vii) [***] together with the foregoing information listed in
clause (i) through (vi), to the extent available, with respect to the [***] of
ISIS-TTRRx.

 

x.                                      “Phase 2 PoC Trial” means, with respect
to ISIS-TTRRx, the Phase 2/3, multicenter, double-blind, randomized, stratified,
placebo-controlled study of ISIS-TTRRx in Stage 1 and Stage 2 FAP patients with
[***], as described in the TTR Registration-Directed Program Documents that is
intended to be used for the global registration of ISIS-TTRRx.

 

y.                                      “Phase 2 PoC Trial Support Activities”
means the [***] and the [***] identified under the “Phase 2 PoC Trial Support
Activities” section of the TTR Development Plan.

 

z.                                       “Protocol” means the protocol No. ISIS
420915-CS2 entitled “A Phase 2/3 Randomized, Double-Blind, Placebo-Controlled
Study to Assess the Efficacy and Safety of ISIS 420915 in Patients with Familial
Amyloid Polyneuropathy” for the conduct of the Phase 2 PoC Trial which was
submitted to the FDA on [***], as may be amended from time to time pursuant to
Section 7 of this Amendment.

 

aa.                               “Regulatory Sub-Team” has the meaning set
forth in Section 4.a of this Amendment.

 

bb.                               “Reviewing Entity” means an institutional
review board (IRB), research ethics board (REB), European ethical committee
(EEC), or equivalent appropriate governmental ethical reviewing entity
responsible for approving an entity to participate in the Phase 2 PoC Trial as a
clinical site.

 

cc.                                 “Safety Concern” means [***].

 

dd.                               “Second Interim Analysis” means the second
interim analysis described in the DSMB Charter.

 

ee.                                 “Services Agreement” has the meaning set
forth in Section 3.b.i of this Amendment.

 

ff.                                   “SPA” or “Special Protocol Assessment”
means the request for special protocol assessment for the Phase 2 PoC Trial
which was submitted by Isis to FDA.

 

17

--------------------------------------------------------------------------------


 

gg.                               “Sponsor Primary Contact” has the meaning set
forth in the DSMB Charter.

 

hh.                               “TTR Development Plan” means the Development
plan attached to this Amendment as ATTACHMENT 1, as may be amended from time to
time pursuant to Section 7 of this Amendment.

 

ii.                                     “TTR Registration-Directed Program
Documents” means the TTR Development Plan, the SPA, the Protocol and the DSMB
Charter.

 

jj.                                     “TTR Steering Committee” has the meaning
set forth in Section 6.a of this Amendment.

 

kk.                               “TTR Termination Notice” has the meaning set
forth in Section 1.c.i of this Amendment.

 

* - * - * - *

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives as of the Amendment Date.

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

By:

/s/ B. Lynne Parshall

 

 

 

 

Name:

B. Lynne Parshall

 

 

 

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

 

 

Date:

29 October 2012

 

 

 

 

 

 

 

GLAXO GROUP LIMITED

 

 

 

 

By:

/s/ Paul Williamson

 

 

 

 

Name:

Paul Williamson

 

 

 

 

Title:

Corporate Director

 

 

 

 

Date:

29 October 2012

 

 

19

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

TTR Development Plan

 

[***]

 

20

--------------------------------------------------------------------------------

 